Per Curiam,
The plaintiff’s statement did allege that the money for which the notes in suit were given was lent to the defendant corporation, and that the persons signing were trustees of the defendant and were duly authorized to execute and deliver the notes in question. These averments are not denied in the affidavit of defense. The matters which are there averred we do not regard as a defense to these notes. We are satisfied with the reasoning and authorities expressed and cited in the opinion of the learned court below, and that the conclusion reached was correct.
Judgment affirmed.